Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is advised that should claim 13 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,8 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 calls for a polycarbonate A’ of polycarbonate blocks. However, applicant’s specification (paragraph 95) indicates A’ is not a block polymer at all.
	Claim 8 requires a certain number of repeating of siloxane units in the polycarbonate-siloxane, yet claim 1 required two polycarbonate-siloxanes be present. Which is being limited? An average of both? How is such an average calculated? 
	There is no antecedent basis for “the pentaerythritol stearic acid full ester” in claim 13.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa WO2013/051557 in view of Adelmann 4131575 or JP2004137423.
	Ishikawa exemplifies (#11,12) blends of 39 parts polycarbonate-siloxane SiPC3, 39 parts polycarbonate-siloxane SiPC10 and 20 parts polycarbonate and other additives. Polycarbonate-siloxane SiPC3 has 40 repeating dimethyl siloxane units (paragraph 50), which provide applicant’s (II) units and is made from BPA which provides applicant’s (I) units which qualifies as applicant’s Ax.  Polycarbonate-siloxane SiPC10 has 90 repeating dimethyl siloxane units (paragraph 57), which provide applicant’s (II) units and is made from BPA which provides applicant’s (I) units which qualifies as applicant’s Ay. The polycarbonate qualifies as applicant’s A’ of claim 2.
	The cited examples lack a release agent. However, Ishikawa (paragraph 40) does suggest mold release agents may be added - preferably at less than 5pph. Ishikawa does not name any species of mold release agent. 
	Adelmann exemplifies (#5) the use of pentaerythritol tetrapalmitate as a mold release agent for polycarbonate. Similarly, JP2004137423 (#1-2) exemplifies the use of pentaerythritol tetrapalmitate as a lubricant/mold release agent for polycarbonate. JP2004137423 (paragraph 18) specifically suggests the polycarbonate may have polysiloxane segments.
	It would have been obvious to utilize pentaerythritol tetrapalmitate as the called for mold release agent in Ishikawa’s composition.

	In regards to applicant’s dependent claims:
Polycarbonate-siloxane SiPC3 has a siloxane content of 6.1% (paragraph 50). Polycarbonate-siloxane SiPC7 has a siloxane content of 6% (paragraph 57).
	The siloxane content in the entire blend is 4.8% (table 1).
	Both polycarbonate-siloxanes have a Mv of 17,700 (paragraph 50,57).
	The polycarbonate has a Mv of 17,300 (paragraph 63).
	The two polycarbonate-siloxanes have 40 and 90 repeating siloxane units. The average of the two (regardless of how calculated) must be within 40-90.
	The blends are molded into test pieces (paragraph 59).
Both Adelmann (col 4 line 34,52) and JP2004 137423 (paragraph 12) suggest mixtures of esters including pentaerythritol tetrastearate.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa WO2013/051557 in view of Watanabe 2016/0060428 or Akamine EP2716712.
	Ishikawa exemplifies (#11,12) blends of 39 parts polycarbonate-siloxane SiPC3, 39 parts polycarbonate-siloxane SiPC10 and 20 parts polycarbonate and other additives. Polycarbonate-siloxane SiPC3 has 40 repeating dimethyl siloxane units (paragraph 50), which provide applicant’s (II) units and is made from BPA which provides applicant’s (I) units which qualifies as applicant’s Ax.  Polycarbonate-siloxane SiPC10 has 90 repeating dimethyl siloxane units (paragraph 57), which provide applicant’s (II) units and is made from BPA which provides applicant’s (I) units which qualifies as applicant’s Ay. The polycarbonate qualifies as applicant’s A’ of claim 2.
	The cited examples lack a release agent. However, Ishikawa (paragraph 40) does suggest mold release agents may be added - preferably at less than 5pph. Ishikawa does not name any species of mold release agent. 
	Watanabe exemplifies (#3) the use of Riken’s EW440A as a mold release agent for polycarbonate-siloxane. Similarly, Akamine (#1-3) exemplifies the use of EW440A (stripped of Ca and Na) as a mold release agent for polycarbonate. Akamine (paragraph 19) specifically suggests the polycarbonate may have polysiloxane segments.
	It would have been obvious to utilize pentaerythritol EW440A as the called for mold release agent in Ishikawa’s composition. EW440A is applicant’s preferred release agent (see table 1).

	In regards to applicant’s dependent claims:
Polycarbonate-siloxane SiPC3 has a siloxane content of 6.1% (paragraph 50). Polycarbonate-siloxane SiPC7 has a siloxane content of 6% (paragraph 57).
	The siloxane content in the entire blend is 4.8% (table 1).
	Both polycarbonate-siloxanes have a Mv of 17,700 (paragraph 50,57).
	The polycarbonate has a Mv of 17,300 (paragraph 63).
	The two polycarbonate-siloxanes have 40 and 90 repeating siloxane units. The average of the two (regardless of how calculated) must be within 40-90.
	The blends are molded into test pieces (paragraph 59).


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada WO2017/110598 in view of Adelmann 4131575 or JP2004137423.                          
	Yamada 2018/0355178 is relied on as a translation of the WO document.
	Yamada exemplifies (#1-24) blends of polycarbonate-siloxane A-1, polycarbonate-siloxane A-2 and polycarbonate. Polycarbonate-siloxane A-1 has 40 repeating dimethyl siloxane units (paragraph 134), which provide applicant’s (II) units and is made from BPA (paragraph 135) which provides applicant’s (I) units which qualifies as applicant’s Ax.  Polycarbonate-siloxane A-2 has 90 repeating dimethyl siloxane units (paragraph 140), which provide applicant’s (II) units and is made from BPA which provides applicant’s (I) units which qualifies as applicant’s Ay. The polycarbonate qualifies as applicant’s A’ of claim 2.
	The cited examples lack a release agent. However, Yamada (paragraph 115) does suggest release agents may be added.
Adelmann exemplifies (#5) the use of 0.1% pentaerythritol tetrapalmitate as a mold release agent for polycarbonate. Similarly, JP2004137423 (#1-2) exemplifies the use of 0.5% pentaerythritol tetrapalmitate as a lubricant/mold release agent for polycarbonate. JP2004137423 (paragraph 18) specifically suggests the polycarbonate may have polysiloxane segments.
	It would have been obvious to utilize pentaerythritol tetrapalmitate as the called for mold release agent in Ishikawa’s composition.

	In regards to applicant’s dependent claims:
Polycarbonate-siloxane A-1 has a siloxane content of 6% (paragraph 139). Polycarbonate-siloxane A-2 has a siloxane content of 6% (paragraph 141).
	The siloxane content in the entire blend is 1.8-4.9% (table 1).
	Both polycarbonate-siloxanes have a Mv of 17,700 (paragraph 139,141).
	The polycarbonate has a Mv of 17,700-29,800 (paragraph 142-146).
The two polycarbonate-siloxanes have 40 and 90 repeating siloxane units. The average of the two (regardless of how calculated) must be within 40-90.
	The blends are molded into test pieces (paragraph 149).
Both Adelmann (col 4 line 34,52) and JP2004 137423 (paragraph 12) suggest mixtures of esters including pentaerythritol tetrastearate.



Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada WO2017/110598 in view of Watanabe 2016/0060428 or Akamine EP2716712.                             
	Yamada 2018/0355178 is relied on as a translation of the WO document.
	Yamada exemplifies (#1-24) blends of polycarbonate-siloxane A-1, polycarbonate-siloxane A-2 and polycarbonate. Polycarbonate-siloxane A-1 has 40 repeating dimethyl siloxane units (paragraph 134), which provide applicant’s (II) units and is made from BPA (paragraph 135) which provides applicant’s (I) units which qualifies as applicant’s Ax.  Polycarbonate-siloxane A-2 has 90 repeating dimethyl siloxane units (paragraph 140), which provide applicant’s (II) units and is made from BPA which provides applicant’s (I) units which qualifies as applicant’s Ay. The polycarbonate qualifies as applicant’s A’ of claim 2.
	The cited examples lack a release agent. However, Yamada (paragraph 115) does suggest release agents may be added.
Watanabe exemplifies (#3) the use of 0.2% Riken’s EW440A as a mold release agent for polycarbonate-siloxane. Similarly, Akamine (#1-3) exemplifies the use of 0.2%EW440A (stripped of Ca and Na) as a mold release agent for polycarbonate. Akamine (paragraph 19) specifically suggests the polycarbonate may have polysiloxane segments.
	It would have been obvious to utilize pentaerythritol EW440A as the called for mold release agent in Ishikawa’s composition. EW440A is applicant’s preferred release agent (see table 1).

	In regards to applicant’s dependent claims:
Polycarbonate-siloxane A-1 has a siloxane content of 6% (paragraph 139). Polycarbonate-siloxane A-2 has a siloxane content of 6% (paragraph 141).
	The siloxane content in the entire blend is 1.8-4.9% (table 1).
	Both polycarbonate-siloxanes have a Mv of 17,700 (paragraph 139,141).
	The polycarbonate has a Mv of 17,700-29,800 (paragraph 142-146).
The two polycarbonate-siloxanes have 40 and 90 repeating siloxane units. The average of the two (regardless of how calculated) must be within 40-90.
	The blends are molded into test pieces (paragraph 149).


Applicant's arguments filed 11/3/22 have been fully considered but they are not persuasive. 
TARFLON FN1700 used as applicant’s A’ is not a block polymer. It is a homopolycarbonate of bisphenol A with butylphenol terminal groups. Describing a homopolymer as having blocks of anything is inappropriate. 
How does one calculate the average number of repeating units for a blend of two siloxanes? Is the n=40 and n=90 of the primary references an average of 65? Is instead a weighted average need to be calculated? Where does the original specification teach the calculation method? 
Applicant argues the previous rejections lack a pentaerythritol palmitate full ester.
The newly cited secondary references provide this detail.
Any argument that the fatty ester mold release agent unexpectedly lowers the coefficient of friction would be unconvincing. Martinez-Canovas 2020/0181398 demonstrates (CE1 vs CE2,CE3) that the mold release agents lower the coefficient friction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        11/22/22